OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                               AUSTIN
GROVERSELLERS
Al-rORNEI
       GCNERN.
mnomblo   f . P. MoDonola, mm   P
.




    Lo~lslrtum eaut neoeasuily hem uswl Chc ldentloal nmber
    in orbe: to ag;:roprltta that p~rtloul~r dm0ien0p
                                                    lppropria-
    2103   01tb:aGovernur*8i.                      5y    u ta lni~
                                                              th 0
                                                                 OIOY
                                                                    nuder,                              th e
                                                                                                           X& & e-
    lbture ;rrbcenta6 oontlnulty or progreeslre approprlbtire
    aotlon whla:ilu uneristakable1x1its latent. .tpproprlstlon
    aUz+*rfiua e orration of t&r Coaptroll*r*s ofrio*    pnd nn
    uhqU 8olely ror ltm oonmnlonoe In the ria0d     reoord kwpis+g
    0r rwdr. The wmber -T-97” vme 80 use4 to Indicate Item Lll
    of the si;solalPure bred Cotton Seed Izmpeotion   wnd during
    the tiaoal yearl9U.    It warnohangod by the Conptrollu to
    -U-ls3w during tne rlmoalyoar 1F45, but et111 it lnaleetod
    the Uantlml rd.      In the flwal year 1966, lt will bs
    ohangod again by tie Comptsiallarand lndlamte the ram6 fund.
    Tto Caaptroller haa ngwisd the aicresuntlcnednp::mprlstlon
    08 ohuaed to the Epsiel Fur@ Bre4 Cottcm tier4Inapootlon
    ma and haa lasued w-t*       pumwnt    thereto.

              Thr,oaptlssof the Uixglsl~tur+*sa&ra&itlon        blll
    uhlon rwda "kc ;ot tmklng 8gproprlatlcmto pay dericlsncy
    ogproprlatioas&rented by tiit Oavaraa~ .prlor to January 1,
    19b5. . . .‘. la 8ufilaiwit under Art. 3. Sea. 35 or the Statb
    Cfmatltutlon tc sita                    rearorable           notioe of the subjest                    matter
    or the Btatuto. IO 84ditii0~, SW. 2                               or the uqi8ieun*8
    lpproprlatloa ietllnrlp cltatea  that                                        ~Oofiahsop 6r r a ts
    MChOrhti         e@!dn&t          speOia1           .PuadS      6htil        b0 F&b        :G+Ut Of   the
    bd.nnam    or’   said         Speoirl         ?umIs       now    In tbs           State    Tre~8ury.”

                 a          T~U     Or      th@    rar8@htg                 it   16    she    OplaiOs     Or    thb
    off100 that tte dsrloleaoy .ppropriatlua gcastul by th8
    ‘;QTerncmla 1964, lttI qgmoprlat4                                  by Aots 1545. 49th LeqLa-
    18ture. ii.Is.,p. 293, oh. 2ll, tio8th-l be OhM#5d                                              0     the
    swoiol Pura Bred c&ton Seed Isupeotlon Rand.
                                    :
                                  vsrytwy      your6